DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-10, and 12-18 are presently under consideration, with claims 5 and 11 remaining cancelled as set forth in applicant’s amendments filed with the response dated 15 June 2022.
Applicant’s amendments filed with the response dated 15 June 2022 have raised new issues of indefiniteness under 35 U.S.C. 112(b) set forth below.
Upon performing updated search and consideration of the newly amended claims the prior art rejection of record claim mapping is updated to show where the newly recited claim limitations are anticipated or made obvious by the prior art of record and applicant’s arguments and remarks filed with the response dated 15 June 2022 where applicable are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface with the proviso that the at least one member is not black, the rear surface or both the surfaces of the glass plate”. It is unclear if the proviso that the at least one member is not black applies only to the condition where the at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment is applied to the front surface or if it also applies when the coating material is applied to the rear surface or both the surfaces of the glass plate given that this proviso is recited after the recitation of “the front surface” but not after the recitation of “the rear surface or both the surfaces of the glass plate”. As such, the scope of claim 1 cannot be properly determined and is rendered indefinite.
Additionally, it is unclear which two surfaces are being referenced by the recitations “both the surfaces of the glass plate” in line 9 and lines 11-12. Although the glass plate inherently has a front surface and a rear surface, the glass plate also inherently has at least one edge surface connecting the front and rear surfaces. It’s unclear which two surfaces in particular are being referenced by the recitations of “both the surfaces of the glass plate”. As such, the scope of claim 1 cannot be properly determined and is rendered indefinite.
Claims 2-4, 6-10, and 12-18 depend from indefinite claim 1 and are also rejected as indefinite by their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in further view of Dogimont (WO 2015/091106A1) and further in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation).

Regarding claim 1 Kalkanoglu discloses a solar cell module ([0054]-[0055], and [0058] Figs. 1c and 4 see: modified photovoltaic module 1c) comprising a cover glass ([0054]-[0055], [0058], [0075] Figs. 1c and 4 see: see: top plate 18 formed from glass and infrared transmissive overlay film 1b having a monochromatic appearance applied over the upper surface (top plate 18) of the conventional photovoltaic module 1 to form the modified photovoltaic module 1c) and solar cells ([0058], Fig. 4 see: solar cell stack 12), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0054]-[0055], and [0058] Figs. 1c and 4 see: top plate 18 and infrared transmissive overlay film 1b  bonded to solar cell stack 12 through upper surface encapsulant resin 16), and
wherein the cover glass comprises a glass plate and a single coating layer ([0054]-[0055], [0058], [0075] Figs. 1c and 4 see: see: top plate 18 formed from glass and infrared transmissive overlay film 1b having a monochromatic appearance applied over the upper surface (top plate 18) of the conventional photovoltaic module 1 to form the modified photovoltaic module 1c), the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface with the proviso that the at least one member is not black, the rear surface or both the surfaces of the glass plate ([0054]-[0055], [0058], [0075] Figs. 1c and 4 see: see: infrared transmissive overlay film 1b having a monochromatic appearance applied over the upper surface (top plate 18) of the conventional photovoltaic module 1 contains pigment absorbing radiation (pigments listed in para [0081] include ones that are not black) in the visible range where infrared transmissive overlay film 1b can be attached to top plate 18 through a thin film of infrared transmissive adhesive material, or the infrared transmissive overlay film can itself be adherable without the need for an additional thin film adhesive (para [0055], [0059]))
wherein the single coating layer comprises the organic pigment, the dye and/or the inorganic pigment in the entire layer applied to the front surface, the rear surface or both the surfaces of the glass plate ([0054]-[0055], [0058], [0083] Fig 1c see: infrared transmissive overlay film 1b having a monochromatic appearance applied over the upper surface (top plate 18) of the conventional photovoltaic module 1, where the film can be continuous over the entire surface of the photovoltaic module (para [0083]).
Kalkanoglu does not explicitly disclose a thickness of the single coating layer and does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Kalkanoglu teaches the cover glass with the coating layer is designed to block or absorb light in the visible spectrum to give a desired appearance while being transmissive to infrared and near infrared light which passes through to the solar cells (Kalkanoglu, [0053], [0060], [0075], [0080]-[0081]) but Kalkanoglu does not specifically disclose wherein the cover glass has a visible transmittance of from 0% to 60%, and an average infrared transmittance of from 20% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm.
Dogimont discloses a cover glass intended to be used in devices requiring panels with very good infrared transmission (Page 1/Lines 1-7) where the cover glass has a visible transmittance of from 0% to 60% (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10%), and 5an average infrared transmittance of from 20% to 100%, which is a value calculated by simply averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: infrared transmission over 780 to 1500 nm greater than about 40%).
Dogimont and Kalkanoglu are combinable as they are both concerned with the field of devices requiring panels with very good infrared transmission and an aesthetic appearance.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu in view of Dogimont to employ the cover glass of Dogimont as the coverglass(top plate 58) of the solar cell module of Kalkanoglu as Kalkanoglu teaches this cover glass can be selected from glass sheets which are substantially transmissive to infrared and near infrared light (Kalkanoglu, [0075]) and employing the cover glass of Dogimont for this role would provide visual obscurance for the solar cells in the module of Kalkanoglu for aesthetic purposes while allowing IR radiation transmission to said solar cells of the module for solar cells with strong responses in the IR spectrum to convert said IR radiation to power.
Modified Kalkanoglu does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Yamanaka discloses a solar cell module including a visible light blocking and infrared light transmitting dark coating layer for imparting an attractive visual design to the solar cell module (Yamanaka, [0009], [0025], [0034]). Yamanaka discloses the coating layer of an organic pigment has a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60).
Yamanaka and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu such that the coating layer of Kalkanoglu employs the organic pigment taught by Yamanaka having a thickness from 5 µm to 15 µm as taught by Yamanaka (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60) as such a modification would have amounted to the use of a known coating layer pigment in the known environment of a solar cell module for its intended use to accomplish the entirely expected result of blocking visible light and transmitting infrared light to impart an attractive visual design to the solar cell module.

Regarding claim 2 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass reflects light such that reflected light has a dominant wavelength of from 380 nm to 780 nm or a complementary 10wavelength of from 490 nm to 570 nm (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10% and the glass plate is thus considered reflective in the visible spectrum), and regarding the claim 2 limitation of the cover glass having an excitation purity of from 1% to 100%, the claimed property of excitation purity is an inherent property of the claimed cover glass, and as Dogimont teaches the glass panel as being very dark in color (Pages 23-24), the cover glass of Dogimont is considered to also inherently display the property of having an excitation purity of from 1% to 100%. See MPEP 2112.

Regarding claim 3 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass reflects light such that the reflected light has in the L*a*b* color space an L* value of from 5 to 100, an a* value of from -60 to 60, and a b* value of from -60 to 60 (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: L*a*b* color space of 19.6, -24.7, and 27).  

Regarding claim 4 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass comprises at 15least one element selected from the group consisting of Co, Mn, Fe, Ni, Cu, Cr, V, Zn, Bi, Er, Tm, Nd, Sm, Sn, Ce, Pr, Eu, Ag and Au (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: Fe, Cr, and Co added into glass plate).  

Regarding claim 6 modified Kalkanoglu discloses the solar cell module according to Claim 1, and as Dogimont teaches the thickness of the glass plate is preferably 0.1 mm to 2.2 mm (Page 9 Lines 22-28) and Yamanaka teaches the coating layer has a thickness of 5 µm to 15 µm (Yamanaka, [0086]) and thus a ratio of the coating layer thickness to the glass plate thickness is between ~0.002 (5 µm:2.2mm) to 0.15 (15 µm:0.1mm) and thus within the ratio of from 0.001 to 1.0.

Regarding claim 8 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont discloses wherein the cover glass scatters infrared light having a wavelength of from 780 nm to 1,500 nm (Page 18 see: glass sheet can be frosted which is considered to impart the property of scattering infrared light).

Regarding claims 12 and 13 modified Kalkanoglu discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm (Kalkanoglu, [0070], [0079]-[0080] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells which have a peak absorption in the near infrared and infrared light regions).  

Regarding claim 14 modified Kalkanoglu discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Kalkanoglu, [0070] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells).  

Regarding claim 16 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 4 see: backing plate 22).  

Regarding claim 17 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont teaches wherein the cover glass has a visible transmittance of from 0% to 50% (Dogimont, Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10%), and an average infrared transmittance of from 40% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Dogimont, Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: infrared transmission over 780 to 1500 nm greater than about 40%).  

Regarding claim 18 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Yamanaka discloses wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Yamanaka, Fig. 2 and paras [0034], [0041] and [0050] see: the infrared light transmitting dark color layer 60 has a transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a has visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm which corresponds to a visible transmittance within the range of 0% to 30%).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Farrell et al (US 2011/0017293).

Regarding claim 7 modified Kalkanoglu discloses the solar cell module of claim 1 and the claim 1 limitation of wherein the glass 25plate has a refractive index of from 1.40 to 1.90 is directed to an inherent material property of the glass plate.  Dogimont teaches the glass is a soda-lime-silica glass, aluminosilicate or borosilicate glass (Dogimont, Page 8) which inherently have a refractive index in the range of 1.40 to 1.90. See MPEP 2112.
Modified Kalkanoglu does not explicitly disclose where the coating layer has a refractive index of from 1.30 to 1.80.
Farrell teaches for pigments added to solar cell module layers to provide color, the opacity of the material layer is a variable that can be modified by varying the refractive index of the pigment (Farrell, [0034]-[0035]).
Therefore, as the opacity of the coating layer of modified Kalkanoglu is a variable that can be modified by adjusting said refractive index, the precise refractive index of said coating layer of modified Kalkanoglu would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed refractive index of the coating layer cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the refractive index in the coating layer in the solar cell module of  modified Kalkanoglu to obtain desired opacity of the coating layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Ballif et al (US 2017/0033250).

Regarding claim 15 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 4 see: backing plate 22), but Kalkanoglu does not explicitly disclose where the back sheet is a back glass.
Ballif teaches a solar cell module comprising a back glass as a back sheet (Ballif, [0178], [0133]-[0134] Figs. 12a and 6a see: back cover sheet 4B which includes an absorption sheet 140 of glass).
Ballif and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu such that the back sheet of Kalkanoglu is a back glass as taught by Ballif (Ballif, [0178], [0133]-[0134] Figs. 12a and 6a see: back cover sheet 4B which includes an absorption sheet 140 of glass) as such a modification would have amounted to the use of a known back sheet material for its intended use as the back sheet of a solar cell module to accomplish the entirely expected result of providing protection to the solar cells of Kalkanoglu.

Claims 1, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation), and further in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation).

Regarding claim 1 Hashimoto discloses a solar cell module (solar cell panel 12) comprising a cover glass ([0013], [0021] Figs. 2, 6, and 11 see: glass protective member 40 and infrared transmission filter 30) and solar cells ([0013], Figs. 2, 6, and 11 see: solar cell string 26), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0013], Figs. 2, 6, and 11 see: sealing material 34 adhering protective member 40 and infrared transmission filter 30 to solar cell string 26), 
wherein the cover glass comprises a glass plate and a single coating layer ([0013], [0018]-[0019], [0021], [0028], [0034] Figs. 2, 6, and 11 see: glass protective member 40 and infrared transmission filter 30), the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface with the proviso that the at least one member is not black, the rear surface or both the surfaces of the glass plate ([0013], [0018]-[0019],  [0034], Figs. 2, 6, 8-9 and 11 see: infrared transmission filter 30 is a colorant of an organic pigment or dye adhered to the rear surface of protective member 40 by sealing material sheet 32, under the interpretation that the “proviso that the at least one member is not black” only applies to the condition where the coating material is applied to the front surface, any of the recited dyes or pigments recited in para [0019] meet the limitation of the “at least one member”, and alternatively under the “proviso that the at least one member is not black”, para [0019] recites the colorant mixture of the infrared transmission filter can include a red dye and a green dye), and 
wherein the single coating layer comprises the organic pigment, the dye and/or the inorganic pigment in the entire layer applied to the front surface, the rear surface or both the surfaces of the glass plate ([0013], [0018]-[0019],  [0034], Figs. 2, 6, 8-9 and 11 see: infrared transmission filter 30 is a colorant of an organic pigment or dye adhered to the rear surface of protective member 40 by sealing material sheet 32)
wherein the cover glass has a visible transmittance of from 0% to 60%, and an average infrared transmittance of from 20% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm ([0013], [0018]-[0019], [0034], Figs. 3, and 8-9 see: infrared transmission filter 30 blocks visible light and have a transmittance of ~90% for infrared light).
Hashimoto does not explicitly disclose a thickness of the single coating layer and does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Yamanaka discloses a solar cell module including a visible light blocking and infrared light transmitting dark coating layer for imparting an attractive visual design to the solar cell module (Yamanaka, [0009], [0025], [0034]). Yamanaka discloses the coating layer of an organic pigment has a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60).
Yamanaka and Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the coating layer of Hashimoto is the coating layer of an organic pigment taught by Yamanaka having a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm as taught by Yamanaka (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60) as such a modification would have amounted to the use of a known coating layer in the known environment of a solar cell module for its intended use to accomplish the entirely expected result of blocking visible light and transmitting infrared light to impart an attractive visual design to the solar cell module.

Regarding claims 12-13 modified Hashimoto discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm (Hashimoto, [0014]-[0015] Fig. 2 see: solar cell string 26 has solar cells 20 formed from single crystal silicon, polycrystalline silicon, or InP all of which have absorption peaks in the infrared region of the light spectrum).   

Regarding claim 14 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Hashimoto, [0014]-[0015] Fig. 2 see: solar cell string 26 has solar cells 20 formed from single crystal silicon, polycrystalline silicon, GaAs or InP).  

Regarding claim 16 modified Hashimoto discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Hashimoto, [0013], Fig. 2 see: back surface side protective member 42).  

Regarding claims 17 and 18 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the cover glass has a visible transmittance of from 0% to 50%, and an average infrared transmittance of from 40% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm and wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Hashimoto, [0013], [0018]-[0019], [0034], Figs. 3, and 8-9 see: infrared transmission filter 30 blocks visible light and have a transmittance of ~90% for infrared light). This limitation is further taught by Yamanaka which teaches in Fig. 2 and paras [0034], [0041] and [0050] that the infrared light transmitting dark color layer 60 has a transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a has visible light transmittance of 5% to 30% and 4% to 20%.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation) in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1, 12-14, and 16-18 above and in further view of Ito et al (US 2009/0007960).

Regarding claim 9, modified Hashimoto discloses the solar cell module according to claim 1, but does not explicitly disclose wherein the glass plate consists of crystallized glass.
Ito discloses a solar cell module comprising a glass plate that consists of crystallized glass (Ito, [0048], [0030]-[0031] Fig. 2 see: transparent insulator substrate12 is formed from crystallized glass) as Ito teaches this material is transparent to the light received by the crystalline solar cell (Ito, [0048], [0030]-[0031]).
Ito and modified Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the glass plate consists of crystallized glass as taught by Ito (Ito, [0048], [0030]-[0031] Fig. 2 see: transparent insulator substrate12 is formed from crystallized glass) as Ito teaches this material is transparent to the light received by the crystalline solar cells of the module (Ito, [0048], [0030]-[0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation) in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1, 12-14, and 16-18 above and in further view of Posnansky (US 5,990,414).

Regarding claim 10, modified Hashimoto discloses the solar cell module according to claim 1, but does not explicitly disclose wherein the glass plate consists of phase-separated glass.
Posnansky teaches a glass plate for a solar cell module consisting of phase-separated glass (Posnansky, C3/L5-10, Fig. 2 see: thin transparent glass plate 8 of a glass ceramic).
Posnansky and modified Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the glass plate consists of phase-separated glass as taught by Posnansky (Posnansky, C3/L5-10, Fig. 2 see: thin transparent glass plate 8 of a glass ceramic) as such a modification would have amounted to the selection of a known solar cell module glass plate material for its intended use in the known environment of a solar cell module to accomplish the entirely expected result of providing protection to the solar cells underneath.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the response dated 15 June 2022 directed to the prior art of Kalkanoglu et al (US 2010/0282318) have been fully considered but are moot as they are directed to an embodiment of Kalkanoglu no longer relied upon. The embodiment of Fig. 1c of Kalkanoglu is now relied upon as recited in paras [0054]-[0055], [0058], [0083] where an infrared transmissive overlay film 1b having a monochromatic appearance is applied over the upper surface (top plate 18) of a conventional photovoltaic module 1, where the coating or film can be continuous over the entire surface of the photovoltaic module (para [0083]). As such, applicant’s arguments to Kalkanoglu are moot.
Applicant argues on pages 7-8 of the response dated 15 June 2022 directed to the prior art of Hashimoto et al (JP WO2014/050004) that Hashimoto mandates black colorant to hide under wiring and to block visible light, at least in part and that as black colorant is excluded from amended claim 1, Hashimoto even modified by Yamanaka (WO 2016/052641A1)  does not teach all the limitations of claim 1.
Applicant’s arguments have been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of claim 1.
Claim 1 recites “the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface with the proviso that the at least one member is not black, the rear surface or both the surfaces of the glass plate”.
As recited above, this limitation can be interpreted to mean that the recitation of “proviso that the at least one member is not black” only applies to the condition where the coating material is applied to the front surface, and as the infrared transmission filter 30 is applied to the rear surface of protective member 40, any of the recited dyes or pigments recited in para [0019] meet the limitation of the “at least one member”. Alternatively, the recitation “a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface with the proviso that the at least one member is not black, the rear surface or both the surfaces of the glass plate” using the open ended transitional phrase “containing” (See MPEP 2111.03 Transitional Phrases) means the coating material is open to including other unrecited elements, including an unrecited black dye or pigment so long as it also contains at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment … with the proviso that the at least one member is not black”. Hashimoto at para [0019] teaches the colorant mixture of the infrared transmission filter can include a red dye and a green dye which meet the limitations of the claimed “at least one member” of the coating material.
As such, the prior art of Hashimoto teaches the newly amended limitations of claim 1. Applicant’s further arguments and remarks are moot as they depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726